Citation Nr: 1826143	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  11-02 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for right foot plantar fasciitis with low metatarsal arch and arthritis of the first metatarsophalangeal (MTP) joint.

2.  Entitlement to a compensable rating for left foot plantar fasciitis with low metatarsal arch and arthritis of the first metatarsophalangeal (MTP) joint.

3.  Entitlement to a rating in excess of 20 percent for lumbosacral strain with degenerative joint disease (DJD).

4.  Entitlement to a total disability rating based on individual employability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney 

WITNESSES AT HEARING ON APPEAL

The Veteran and her sister


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from February 2001 to February 2005.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2015, the Veteran testified at a Board video conference hearing.  A transcript of the hearing is included in the claims file.  This matter was previously before the Board in September 2015 at which time the issues as noted on the title page above were remanded for additional development.  There has been substantial compliance with the Board's September 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The evidence shows moderate disability from right foot plantar fasciitis with low metatarsal arch and arthritis of the first MTP joint.

2.  The evidence shows moderate disability from left foot plantar fasciitis with low metatarsal arch and arthritis of the first MTP joint.

3.  At no point during the pendency of this appeal has the Veteran's service-connected lumbosacral strain been productive of limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, or of ankylosis, favorable or unfavorable, of the entire thoracolumbar spine.

4.  For the period from August 7, 2009, to July 22, 2016, the Veteran had right lower extremity radiculopathy of mild severity.

5.  For the period from August 7, 2009, to July 22, 2016, the Veteran had left lower extremity radiculopathy of mild severity.

6.  The Veteran's service-connected lumbosacral strain with degenerative joint disease, plantar fasciitis with low metatarsal arch and arthritis of the first MTP joint, and major depressive disorder with insomnia, preclude her from securing substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but no higher, for right foot plantar fasciitis with low metatarsal arch and arthritis of the MTP joint have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2017).

2.  The criteria for a rating of 10 percent, but no higher, for left foot plantar fasciitis with low metatarsal arch and arthritis of the MTP joint have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2017).

3.  The criteria for a rating in excess of 20 percent for lumbosacral strain with degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5237 (2017).
4.  From August 7, 2009, to July 22, 2016, the criteria for a separate 10 percent rating, but no more, for sciatica of the right lower extremity have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 4.124a, Diagnostic Code 8520 (2017).

5.  From August 7, 2009, to July 22, 2016, the criteria for a separate 10 percent rating, but no more, for sciatica of the left lower extremity have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 4.124a, Code 8520 (2017).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for TDIU have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Rating Provisions

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule. Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2 (2017).  If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

The primary focus in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal.  Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

II.  Right and Left Foot Disabilities

Facts

In August 2009, the RO received numerous statements from family and friends of the Veteran attesting to her severe pain, to include in her feet, and to the physical limitations she demonstrated while sitting and walking due to pain.  

At a VA examination in November 2009, the Veteran complained of pain on the arch of the right and left foot on standing and she said that she can stand for 15 minutes.  She also complained of pain on walking if she walks too much and she said she can walk 300 feet.  She complained of tingling on the arches if she stands too long and sharp pain.  She said that the pain is constant.  She also complained of weakness and fatigue of the right and left foot when standing and walking.  She denied ever being given corrective shoes, and said that she has to wear tennis shoes.  She also denied being treated with medication.  She said that she was given arch supports which have helped some.  She added that she developed calluses on the right and left outside heels and outside portion of the right and left foot. 

Examination findings in November 2009 revealed no objective evidence of edema, weakness or instability.  There was tenderness on manipulation of the metatarsal heads and anterior portion of the heels right and left.  The Achilles tendons were nontender bilaterally on manipulation.  These were at eight degrees valgus right and left and were in alignment on weightbearing and on nonweightbearing.  There was no deformity of hammertoes, low metatarsal arch right and left, and no bunions right and left foot.  There was mild pronation of the right foot more than the left.  Also noted was hyperkeratosis over the 5th toe and the back of the heels right and left foot which was somewhat tender on manipulation.  Range of motion of the forefoot and toes were appropriate bilaterally and were nonpainful and nontender.  Except as noted in the history and examination above, there was no change in active or passive range of motion during repeat testing and no additional losses of range of motion were recommended for the right and left foot due to painful motion, weakness, impaired endurance, incoordination, instability or acute flares.

X-rays taken in November 20, 2009 revealed minimal arthritic change first MTP joint.  

The Veteran testified at a Board hearing in March 2015 that she has arthritis in her feet which the Board has not recognized and that this entitles her to a 10 percent rating at the least.  She said that she wears inserts in her shoes, but that they don't really help.  She added that her toes lock a couple of times a week.  The Veteran's sister testified that the Veteran has limitations with walking and stair climbing and that her feet swell.  

In March 2015, a friend of the Veteran, T.S., submitted a statement asserting that the Veteran could not walk or stand without being in extreme pain.  

At a VA examination in July 2016, the Veteran reported increased pain and stiffness in her feet, particularly on prolonged standing and sitting.  Also noted was the fact that she had not been seen at a VA podiatry clinic.  Findings revealed pain on use bilaterally, pain accentuated on use bilaterally, pain on manipulation, bilaterally, swelling on use, bilaterally, and no characteristic callouses.  Functional loss or impairment was noted based on the Veteran's report of pain with motion and on examination findings of pain.  The Veteran was noted to wear orthotics and had no evidence of marked deformity or marked pronation.  Additional findings revealed that the weight bearing line fell over or medial to the great toe.  There was no inward bowing of the Achilles tendon, and no marked inward displacement and severe spasm of the Achilles tendon on manipulation of the feet.  The examiner reported that the Veteran was physically limited on standing and walking, but that she had no limitations with sedentary activities.  The Veteran was noted to use a cane for her pain in her feet and back.  

Pertinent Criteria and Discussion

The Veteran contends that her right and left foot disabilities are more disabling than contemplated by the noncompensable ratings.  She testified in March 2015 that VA has failed to acknowledge that she has arthritis in her feet and that this alone entitles her to at least a 10 percent rating.  

Contrary to the Veteran's assertion that the Board has not considered the fact that she has arthritis in her feet, her service connected right and left foot disabilities include arthritis.  This is evident in the title page above which shows that the Veteran's service-connected foot disabilities include arthritis of the first MTP joints.

The Veteran's right and left plantar fasciitis with low metatarsal arch and arthritis of the MTP joints is reflected in a single rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2017), by analogy to flatfeet.  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous).  

Under Diagnostic Code 5276, a noncompensable rating is warranted for acquired flatfoot that is mild in severity, which is relieved by built-up shoe or arch support.  A 10 percent rating is warranted for moderate flatfoot with symptoms of the weight-bearing line falling over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, whether presented bilaterally or unilaterally.  A 30 percent evaluation is warranted for severe bilateral flatfoot with symptoms of objective evidence of marked deformity (pronation, abduction, etc.), pain accentuated on manipulation and use, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral flatfoot with symptoms of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, which are not improved by orthopedic shoes or appliances.

The words "slight," "moderate," "and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6.  Although an element of evidence to be considered by the Board, the use of terminology such as "severe" by VA examiners and others is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In this case, were the Veteran to be evaluated under Code 5276 for flatfeet, she would be entitled to a 10 percent rating for moderate disability.  This is based on examination findings showing weight bearing line over or medial to great toe, and pain on manipulation and use of the feet, bilaterally.  Although the Veteran did not demonstrate inward bowing of the tendo Achilles, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Rather, findings sufficiently characteristic to identify the disease and the disability therefrom, with impairment of function, will be expected in all instances.  38 C.F.R. § 4.21.  

A higher than 10 percent rating is not warranted under Code 5276 simply because the Veteran's disability picture does not more closely approximate the criteria for a 10 percent rating.  As noted, the Veteran has pain on manipulation and use accentuated, and an indication of swelling on use.  However, she does not have marked deformity or characteristic callosities.  While she offered her subjective report at the 2016 VA examination that she had had callouses on her heels, the criteria for a 30 percent rating under Code 5276 require objective findings.  In this regard, the 2016 VA examiner specifically found that there were no characteristic callosities.

In short, the medical evidence of record does not support the requisite findings for an evaluation in excess of 10 percent under Diagnostic Code 5276.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276.  Thus, a higher rating under this code is not warranted.  Id.

Notwithstanding the above analysis under Code 5276, the Board finds that it is more favorable to the Veteran to evaluate her right and left foot disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017), for other foot injuries.  Under this code, a 10 percent rating is warranted for a moderate foot condition, a 20 percent rating for a moderately severe condition, and a 30 percent rating for a severe condition.  Id.

A rating under Code 5284 is more favorable to the Veteran since it allows for separate ratings for each foot.  In contrast, the Veteran is only entitled to a single 10 percent rating under Code 5276 because this code contemplates unilateral and bilateral flatfeet.  A rating under Code 5284 for other foot injuries is also more appropriate when considering that the Veteran's service connected foot disabilities include low arches and arthritis of the first MTP joints in addition to plantar fasciitis.  

The Board's decision to change the Diagnostic Code assists the Veteran in allowing her to attain a higher rating.  See 38 C.F.R. §§ 4.25, 4.71a, Diagnostic Code 5284 (2017).  Thus, the change is in accordance with the law.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (change to diagnostic code is appropriate so long as not arbitrary, capricious, or an abuse of discretion); Read v. Shinseki, 651 F.3d 1296, 1301 (Fed. Cir. 2011) (change in diagnostic code does not violate protective statutes).

As for the proper rating under Code 5284, the Board finds that the evidence establishes that the Veteran's disability picture more nearly approximates the criteria for a 10 percent rating for each foot.  That is, the evidence shows moderate symptoms of foot disability manifested by pain and stiffness, particularly on prolonged standing and sitting.  The evidence does not support that the Veteran's service-connected right and left foot plantar fasciitis with low metatarsal arch and arthritis of the MTP joints warrant evaluations in excess of 10 percent.  In this regard, there is no evidence of moderately severe or severe symptoms of foot disability.  The Veteran's symptoms are partially alleviated by foot orthotics and she is able to function without medication.  Also, the July 2016 VA examiner reported that while the Veteran has limitations with prolonged standing and sitting, she has no work limitations in sedentary activities.  Both the November 2009 and July 2016 VA examiners reported that there was no additional functional loss during flare ups or on repetition due to facts such as weakness, fatigue or incoordination.  As such, the Board finds that the evidence of record does not support the assignment of a disability rating in excess of 10 percent for each foot during the rating period on appeal.  38 C.F.R. § 4.71a, Code 5284.

For the foregoing reasons, the evidence supports increased, 10 percent ratings, but no higher, for plantar fasciitis with low metatarsal arch and arthritis of the MTP joint of the right and left feet.  38 C.F.R. § 4.71a, Code 5284.

III.  Back Disability

Pertinent Criteria

The Veteran's lumbosacral strain with DJD is evaluated under Diagnostic Codes 5010-5237.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).

Diagnostic Code 5010, for traumatic arthritis, directs the evaluator to rate the disability as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Code 5003.

Diagnostic Code 5237 for lumbosacral strain is rated under The General Rating Formula for diseases and injuries of the spine.  Ratings are assigned, in pertinent part, as follows:  

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code (Code) 5237.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id.  At Note (1).

Note 2 states that, for VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees. For the thoracolumbar spine, normal flexion is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and it is 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, with higher evaluations for incapacitating episodes of increased duration.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Discussion

The Veteran contends that she is entitled to a disability rating in excess of 20 percent for her lumbar spine disability.  

After considering the pertinent evidence of record, the Board finds that a higher than 20 percent rating under the General Rating Formula is not warranted for the Veteran's lumbosacral strain with DJD because the evidence reflects that there has been no ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees.  In regard to ankylosis, the Veteran was specifically noted by the July 2016 VA examiner to not have ankylosis.  

As far as forward flexion of the lumbar spine, the Veteran demonstrated forward flexion to 40 degrees at VA examinations in August 2009 and July 2016.  This falls short of the criteria for a 30 percent rating under the General Rating Formula requiring forward flexion to 30 degrees.  38 C.F.R. § 4.71a, Code 5237.  

Regarding functional loss, the record is replete with notations of painful motion.  Such notations are found in statements from the Veteran's family and friends as well as the Veteran herself attesting to the extreme back pain that she experiences, particularly on prolonged standing and walking.  Notations of painful motion are also noted in VA outpatient records and examination reports.  However, additional limitation of motion due to factors such as pain is not shown by the evidence of record.  Rather, the August 2009 VA examiner reported that there was no change in active or passive range of motion during repeat testing times three and no additional losses of range of motion were observed for the lumbosacral spine due to painful motion, weakness, impaired endurance, incoordination or instability.  The July 2016 VA examiner similarly reported that there were no additional limitations after three repetitions of range of motion.  He went on to state that he was unable to opine as to additional limitation on repeated use without resorting to speculation.  

Thus, while there is no disputing that the Veteran has pain on motion as well as stiffness, such symptoms are contemplated in her present rating and are not shown to result in functional loss approximating limitation of forward flexion to 30 degrees or less.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (painful motion does not equate to limited motion).  

Regarding the Veteran's statements to the effect that her back disability manifested by pain and stiffness warrants a higher rating, the Board's decision must be based on the evidence before it and on VA's Schedule for Rating Musculoskeletal Disorders.  Thus, for the foregoing reasons, the evidence in this case does not more closely approximate the criteria for a higher than 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  
38 C.F.R. § 4.71a, Code 5237.

The Board has also considered the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint," was addressed. In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Here, pertinent VA examinations of the lumbar spine did not include passive range of motion, but did include consideration of pain on weight bearing.  Findings also included range of motion after repetitive motions.  In short, the Board finds that the testing that was conducted during the VA examinations affords an accurate measurement of the most limited range of motion of the Veteran's lumbar spine as passive range of motion tends to yield a less restrictive range of motion.

As for a separate rating due to associated objective neurologic abnormalities, the Veteran was diagnosed as having sciatica at an August 7, 2009, VA spine examination.  She complained at that time of having radiating pain down both lower extremities with intermittent numbness and tingling in bilateral feet, but no weakness.  Findings revealed straight leg raising to 20 degrees on each side.  In light of this evidence, which includes objective findings of radiculopathy, the Veteran is entitled to separate ratings under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for associated left and right lower extremity radiculopathy.

Under Code 8520, paralysis of the sciatic nerve is rated as follows:  a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee.  38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.
The Board finds that the evidence supports a mild, 10 percent rating, but no higher, per extremity.  A rating in excess of 10 percent is not warranted as the radicular pain, when reported, has not been shown to be more than mild in degree.  As noted, generally, in rating peripheral nerve impairment, when the involvement is wholly sensory, the rating assigned should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, note following Diagnostic Code 8421.  Thus, as the Veteran's lower extremity nerve root involvement is not shown to involve any motor impairment and considering the nature of sciatic complaints in the evidence, the Board finds that the Veteran's right and left lower extremity disability picture more nearly approximates the criteria for a 10 percent rating for mild impairment.  38 C.F.R. §§ 4.7, 4.124a, Code 8520.

Separate ratings of 10 percent for the Veteran's right and left lower extremity radiculopathy cover the period beginning from the date of the August 7, 2009, examination first showing sciatica/radiculopathy, to the date that the Veteran is shown to no longer have sciatica/radiculopathy.  In this regard, the Veteran denied having radiculopathy at a VA examination on July 22, 2016, and findings at that time were negative for radiculopathy.  As such, the Veteran is entitled to separate ratings for radiculopathy of the right and left lower extremities from the date of the August 7, 2009, examination to the date of the July 22, 2016 VA examination.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Aside from the Veteran's sciatica, no additional objective neurological abnormalities were found.  In this regard, although the Veteran testified in March 2015 that she was having bladder issues, neurological findings in August 2009 and July 2016 reveal that neurological findings were unremarkable.  Moreover, the Veteran specifically denied having bowel or bladder incontinence at the July 2016 VA examination.  Furthermore, the July 2016 examiner reported that the Veteran did not have any neurologic abnormalities or findings related to a thoracolumbar spine (back) condition such as bowel or bladder problems/pathologic reflexes.  Accordingly, assignment of a separate rating for neurological abnormalities other than radiculopathy is not appropriate here.

Lastly, a higher rating is not warranted under the criteria for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 6.  In this regard, the July 2016 VA examiner stated that the Veteran did not have intervertebral disc syndrome of the lumbar spine.  

In conclusion, the Board finds that the evidence does not warrant a rating in excess of 20 percent for the Veteran's lumbosacral strain at any point during the pendency of this appeal.  38 C.F.R. § 4.71a, Code 5237.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107.  The Board further finds that separate ratings of 10 percent, but no higher, are warranted for radiculopathy of the right and left lower extremities for the period from August 7, 2009, to July 22, 2016.  38 C.F.R. § 4.71a, Code 5237, Note (1); 38 C.F.R. § 4.124a, Code 8520.

IV.  TDIU

In July 2015, the Veteran filed a formal claim for a TDIU on VA Form 21-8940.  Thereafter, in September 2015, the Board took jurisdiction of the TDIU issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that an appeal for higher rating includes a claim for TDIU, if reasonably raised by the record).  By rating decision dated in August 2017, the RO denied entitlement to a TDIU.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

The above percentage ratings notwithstanding, a TDIU may still be assigned to a veteran who is unemployable by reason of his service-connected disabilities.  In this regard, if a Veteran is found to be unemployable solely due to his service connected disabilities, then the case is to be referred to the Director of Compensation Service for extraschedular consideration. The question therefore becomes whether or not the Veteran is unable to secure or follow a substantially gainful occupation solely due to service connected disabilities.  38 C.F.R. § 4.16 (b).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by non-service connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

At the time that the RO denied entitlement to a TDIU in August 2017, the Veteran had not satisfied the percentage requirements for a TDIU under the provisions of 38 C.F.R. § 4.16 (a).  Instead, she had a combined rating of 60 percent as is reflected as follows:  major depression with insomnia, rated as 50 percent disabling; lumbosacral strain with degenerative joint disease, rated 20 percent disabling; plantar fasciitis with low metatarsal arch and arthritis of the first MTP joints of the right and left foot, rated 0 percent disabling per extremity, and residual left thumb paronychia (non dominant) rated 0 percent disabling.  

However, in light of the decision above that, in part, grants compensable, 10 percent, ratings for the Veteran's right and left foot disabilities, her combined rating is increased to 70 percent under the combined ratings table of 38 C.F.R. § 4.25.  Consequently, the Veteran now meets the percentage requirements under the provisions of 38 C.F.R. § 4.16(a) for a TDIU.  Thus, the remaining question is whether she is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  There is both favorable and unfavorable evidence regarding this question.

The favorable evidence includes a March 2015 Vocational Assessment conducted by J. Salek, MS, CRC, CCM, LPC, QRP.  Ms. Salek based her assessment on her review of the Veteran's claims file.  She relayed in her report the Veteran's medical history, including VA examinations and outpatient treatment, as well as symptoms of the Veteran's service-connected major depressive disorder with insomnia and lumbosacral strain with degenerative joint disease.  She described these symptoms as including difficulty with prolonged sitting, standing and walking due to chronic back pain, as well as difficulties with concentration, attention and mental persistence.  She also noted that the Veteran had left leg symptoms of radiculopathy down the left leg with numbness, tingling and pain.  In light of these symptoms, she opined with a reasonable degree of professional certainty that the Veteran was vocationally disabled and unable to perform any type of substantial gainful occupation and had been so disabled since July 2009.  

Additional favorable evidence includes VA outpatient records dated through December 2014, as well as the Veteran's March 2015 hearing testimony, regarding her struggles with continued back pain, depressed mood, and anxiety.  A December 2014 VA outpatient record reflects her report that her back pain was "too much" and that Motrin was not helping.  The Veteran's VA Vocational Rehabilitation and Employment records include a 2015 counseling record showing that she had to drop college courses in November 2013 due to pregnancy, but that as of 2015 she was not yet ready to return to school, in part, due to her depression and pain issues.  In July 2015, she informed her vocational rehabilitation counselor that she did not think that she was able to move forward with training and employment and that she was potentially filing a claim for TDIU.  

The unfavorable evidence includes VA examinations reports in July 2016 which do not show that the Veteran meets the criteria for unemployability due to service connected disability.  In this regard, the VA psychiatric examiner opined that the Veteran's sleep problems could mildly impact her work, but that a regular schedule could improve her sleep problems.  This examiner also reported that the depression and anxiety could mildly impact her work and her ability to interact with coworkers.  The July 2016 VA orthopedic examiner opined that the Veteran had physical limitations with prolong standing and sitting due to her service connected back and feet disabilities, but no sedentary limitations.

The unfavorable evidence also includes an August 2014 determination from the Social Security Administration (SSA) concluding that the Veteran was not under a disability within the meaning of SSA from February 7, 2005, through the date last insured, June 30, 2010.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating that the SSA's determination, though not dispositive or altogether binding, is probative evidence to be considered in the claim with VA); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993).

After carefully considering the pertinent evidence as outlined above, the Board finds that the foregoing evidence in favor of granting a TDIU is at the very least in equipoise with the unfavorable evidence and, resolving reasonable doubt in favor of  the Veteran, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A compensable, 10 percent, rating for right foot plantar fasciitis with low metatarsal arch and arthritis of the first metatarsophalangeal (MTP) joint is granted, subject to the law and regulations governing the payment of monetary benefits.

A compensable, 10 percent, rating for left foot plantar fasciitis with low metatarsal arch and arthritis of the first metatarsophalangeal (MTP) joint is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for lumbosacral strain with degenerative joint disease (DJD) is denied.

A separate rating of 10 percent for mild sciatic radiculopathy of the right lower extremity is granted from August 7, 2009, to July 22, 2016, subject to the law and regulations governing the payment of monetary benefits.

A separate rating of 10 percent for mild sciatic radiculopathy of the left lower extremity is granted from August 7, 2009, to July 22, 2016, subject to the law and regulations governing the payment of monetary benefits.
Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


